Citation Nr: 0107859	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  94-15 877	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
September 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
in Reno, Nevada.


REMAND

Initially, the Board notes the New York, New York RO granted 
service connection for PTSD in a December 1997 rating 
decision and assigned a 10 percent disability evaluation, 
effective July 31, 1997.  The veteran was notified of this 
decision and of his procedural and appellate rights by VA 
letter dated in January 1998.  In an April 1999 supplemental 
statement of the case, the New York, New York RO denied an 
evaluation in excess of 10 percent for the veteran's PTSD.

The Board notes that while this case has been certified as an 
increased rating for PTSD, the VARO in Reno, Nevada appears 
to be treating the case as a claim for an original rating in 
excess of 10 percent for PTSD.  See Fenderson v. West, 12 
Vet. App. 119 (1999) and the supplemental statement of the 
case issued in July 2000.  As previously pointed out, a 
supplemental statement of the case regarding the issue of 
entitlement to an increased rating for PTSD was issued by the 
New York, New York RO in April 1999.  However, on preliminary 
review of the claims folder, the Board is unable to find a 
timely notice of disagreement with respect to the original 
assignment of a 10 percent rating for PTSD by rating action 
in December 1997 and notice to the veteran in January 1998.  

Significantly, the Board observes that the United Stated 
Court of Appeals for the Federal Circuit has held that where 
service connection has been granted after an appeal has been 
initiated, it is manifest that the appellant's notice of 
disagreement  concerned the "logically up-stream element of 
service connectedness" and did not "concern the logically 
down-stream element of compensation level."  Grantham v. 
Brown, 114 F.3d 1156 (1997).  Therefore, his initial notice 
of disagreement as to the denial of his claim for service 
connection does not convey appellate jurisdiction over the 
subsequent issue of entitlement to increased rating.  Thus, 
the question of whether Fenderson is or is not applicable in 
this case should be clarified by the RO.  

The record also shows that the Reno, Nevada RO discounted the 
VA treating physician's favorable letter of January 2000 
concerning the severity of the veteran's PTSD as not 
supported by objective findings; however, the RO did not 
attempt to obtain the physician's clinical records or ask him 
for justification for his comments.  Further, it is unclear 
from the April 2000 examination report whether that 
psychiatric examiner had access to the veteran's complete 
claims folder to include the aforesaid letter at the time of 
his examination of the veteran.  

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.

In view of the foregoing, further assistance to the veteran 
in the development of his claim is warranted and the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the VA 
physician, who authored the January 2000 
letter, provide copies of his clinical 
treatment records of the veteran and also 
provide the rationale on which he based 
his assessment of the severity of the 
veteran's PTSD.  All records obtained 
should be added to claims folder. 

2.  The RO should ask the veteran to 
furnish names and addresses of all 
medical care providers who treated him 
for PTSD, since his last VA examination 
in April 2000.  After securing the 
necessary release, the RO should obtain 
these records.  All records obtained 
should be added to the claims folder.  

3.  A VA social and industrial survey to 
better assess the veteran's employment 
history and day-to-day functioning should 
be undertaken.  A written copy of the 
report should be inserted into the claims 
folder.

4.  The veteran should be afforded a 
special VA psychiatric examination to 
determine the degree of severity of his 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
he or she may review pertinent aspects of 
the veteran's history.  All clinical 
findings should be reported in detail.  
Such tests as the examining physician 
deems necessary should be performed.  The 
examiner should identify diagnostically 
all symptoms and clinical findings that 
are manifestations of the service-
connected PTSD and render an opinion for 
the record as to the degree to which 
those specific symptoms result in social 
and occupational impairment.  If 
possible, the examiner should make a 
detailed distinction between any social 
and occupational impairment stemming from 
the service-connected PTSD and any 
nonservice-connected psychiatric 
disability that may be present.  

The examiner must be furnished a copy of 
the revised VA General Rating Formula for 
Mental Disorders (38 C.F.R. § 4.130 
(2000) and, on examination of the 
veteran, comment on the presence or 
absence of each symptom and clinical 
finding specified therein, and if 
present, the degree(s) of severity 
thereof.  Based upon a review of the 
record and the examination, the examiner 
should provide a Global Assessment of 
Functioning (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities, indicating the level 
of impairment produced by the service-
connected PTSD.  

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

The RO must review the claims file to 
determine the applicability of Fenderson, 
supra and also to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

6.  Following completion of the above 
development, if the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





